Name: Council Regulation (EEC) No 2232/88 of 19 July 1988 fixing the amount of the production aid for certain varieties of rice sown in the 1988/89 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 ( ») OJ No L 166 , 25 . 6 . 1976 , p. 1 . ( 2 ) See page 30 of this Official Journal ( 3 ) OJ No C 139 , 30 . 5 . 1988 , p. 15 . ( 4 ) OJ No C 167 , 27 . 6 . 1988 . ( s ) OJ No C 175 , 4 . 7 . 1988 , p . 33 . Ã  6 ) OJ No L 131 , 27 . 5 . 1988 , p . 1 . 26 . 7 . 88 Official Journal of the European Communities No L 197 / 33 COUNCIL REGULATION (EEC) No 2232 / 88 of 19 July 1988 fixing the amount of the production aid for certain varieties of rice sown in the 1988 / 89 marketing year Whereas the production aid must be fixed at a level which enables the lower revenue resulting from the decreased yields to be offset , Whereas Council Regulation (EEC) No 3878 / 87 of 18 December 1987 amending Regulation (EEC) No 1418 / 76 on the common organization of the market in rice ( 7 ), as amended by Regulation (EEC) No 1424 / 88 ( 8 ), determines in particular the areas of the Community which may benefit from the aid , HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC ) No 1418 / 76 of 21 June 1976 on the common organization of the market in rice ( 1 ), as last amended by Regulation (EEC) No 2229 / 88 ( 2 ), and in particular Article 8a ( 3 ) thereof, Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament ( 4 ), Having regard to the opinion of the Economic and Social Committee ( 5 ), Whereas Council Regulation (EEC) No 1423 / 88 of 24 May 1988 on the granting of aid for certain varieties of rice of the Indica type of profile in Portugal ( 6 ) has extended the application ofArticle 8 a ofRegulation (EEC) No 1418 / 76to Portugal ; Whereas the objective of the production aid is to encourage varietal conversion of rice production to certain types of rice for which greater demand exists on the Community market ; whereas the varieties for which demand exists normally have lower crop yields than those of the varieties that are traditionally grown; Article 1 The production aid for certain varieties of rice sown in 1988 / 89 referred to in Article 8a of Regulation (EEC) No 1418 / 76 shall be 330,0 ECU per hectare for the countries referred to in Annex A to Regulation (EEC) No 3878 / 87 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply with effect from 1 September 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 July 1988 . For the Council The President Y. POTTAKIS ( 7 ) OJ No L 365 , 24 . 12 . 1987 , p. 3 . ( 8 ) OJ No L 131 , 27 . 5 . 1988 , p. 2 .